Citation Nr: 1727482	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-27 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1959 to April 1963. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously remanded this case for additional development in August 2016.  The case has now been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In order to ascertain the nature and etiology of the Veteran's bilateral hearing loss, the Board ordered a VA examination for the Veteran in the August 2016 remand, and the examination was provided in December 2016.  However, the Board finds that the December 2016 VA medical examination is inadequate for rating purposes.  

During the examination, the VA examiner conducted puretone test for the Veteran, but concluded that the test results were not valid for rating purpose because they were not reliable and "strongly suggestive of a non-organic hearing loss" without explaining what he meant by "non-organic hearing loss" or reporting the findings that were used to make that determination.  Moreover, the test results for speech discrimination score (Maryland CNC word list) were also noted as "CNT [Could Not Test]."  Due to the unreliable test results, the examiner then concludes that he was unable to provide an opinion without resort to mere speculation.  

Review of the record does reveal past audiometric testing which was apparently successful.  The record contains an audiogram conducted in July 2009, which appears to have led to the placement of hearing aids in September 2009.  The speech discrimination scores are not listed, but may be available.

Similarly, there was apparently successful audiometric testing in February 2010.  At that time it was reported that there was sensorineural hearing loss noted.  The frequencies are charted and the speech reception threshold numbers are recorded.  These examinations should be reviewed by the examiner in an effort to ascertain whether the hearing loss may be related to acoustic trauma reported in service.

Further, it is not clear whether the Veteran has had any follow-up treatment or studies with reference to the hearing aids which were apparently issued in February 2010.  He reported on the 2016 examination that his spouse got aggravated with his hearing, and it is thus unclear whether he continues to use the hearing assistance.  If there has been follow-up treatment, those records might be probative as to the etiology of any hearing loss.

In any event, the prior studies from 2009 and 2010 should be reviewed for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding relevant treatment records from VA and any private treatment providers identified by the Veteran, including a July 2009 audiology treatment report from the North Florida/South Georgia VHS, if any, which accompanies the July 2009 audiographs of record; speech reception threshold results should be obtained.  Additionally, it should be determined, with the Veteran's assistance as necessary, if he has had any additional follow-up treatment or evaluation for use of hearing aids since the 2010 examination.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. 

2. Thereafter obtain an addendum opinion to the December 2016 VA audiological examination to address the nature and etiology of his bilateral hearing loss.  Provide the examiner with access to the Veteran's electronic VBMS and Virtual VA claims files.  The examiner must review the claims files and indicate in the report that they were reviewed.  Specifically the July 2009 and February 2010 examination results should be reviewed.  If other results are obtained, they should also be considered.  If it is thought additional examination is indicated, one should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss had its clinical onset during his active service, or is related to an in-service disease or injury, to include noted acoustic trauma as a result of firing anti-aircraft guns aboard his ship during service.  

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If "non-organic" hearing loss is found, the findings used to make that determination should be set out.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record.

3. Then, the AOJ should readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

